          Case 1:20-cr-00330-AJN Document 123 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------- x
                                                        :
 UNITED STATES OF AMERICA,                              :
                                                        :   20 Cr. 330 (AJN)
               v.                                       :
                                                        :
 GHISLAINE MAXWELL,                                         NOTICE OF MOTION
                                                        :
                                                        :
                            Defendant.                      ORAL ARGUMENT REQUESTED
                                                        :
                                                        :
------------------------------------------------------- x


   DEFENDANT GHISLAINE MAXWELL’S NOTICE OF MOTION TO DISMISS
COUNTS ONE THROUGH FOUR OF THE SUPERSEDING INDICTMENT FOR LACK
                         OF SPECIFICITY
                        (Pretrial Motion # 12)

        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, Defendant

Ghislaine Maxwell, through counsel, hereby moves to dismiss Counts One through Four of the

Superseding Indictment for Lack of Specificity.

        Dated: January 25, 2021
               New York, New York
Case 1:20-cr-00330-AJN Document 123 Filed 01/25/21 Page 2 of 2




                            Respectfully submitted,


                            s/ Jeffrey S. Pagliuca
                            Jeffrey S. Pagliuca
                            Laura A. Menninger
                            HADDON, MORGAN & FOREMAN P.C.
                            150 East 10th Avenue
                            Denver, CO 80203
                            Phone: 303-831-7364

                            Mark S. Cohen
                            Christian R. Everdell
                            COHEN & GRESSER LLP
                            800 Third Avenue
                            New York, NY 10022
                            Phone: 212-957-7600

                            Bobbi C. Sternheim
                            Law Offices of Bobbi C. Sternheim
                            33 West 19th Street - 4th Floor
                            New York, NY 10011
                            Phone: 212-243-1100

                            Attorneys for Ghislaine Maxwell




                              1
